                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )      CASE NO. 4:19-CR-176
NICHOLAS BRYANT MILLER                    )


            ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

date of December 16th, 2019. Good cause having been shown, the Motion is hereby

granted.

      SO ORDERED this QGday of 'HFHPEHU, 2019.


                                                 ____________________
                                                 ________
                                                  _         _______________
                                                 Christopher
                                                 Chrrisstoppher L. Ray
                                                 United States Magistrate Judge
                                                 Southern District of Georgia
